ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_02_FR.txt.                                                                                292




OPINION INDIVIDUELLE DE M. LE JUGE PARRA-ARANGUREN

[Traduction]

   Limites temporelles de la violation du droit international par l’Ouganda à rai-
son de ses actions militaires en RDC — Rôle du Soudan — Assistance apportée
par l’Ouganda à d’anciennes forces irrégulières — L’Ouganda n’était pas une
puissance occupante dans le district de « Kibali-Ituri » — Les articles 42 et 43 du
règlement de La Haye de 1907 ne sont pas applicables à la présence militaire de
l’Ouganda dans le district de Kibali-Ituri.

   1. Si j’ai voté en faveur de l’arrêt, cela ne signifie pas que je souscrive
pour autant à toutes les conclusions énoncées dans le dispositif, ni que
j’adhère à toutes les parties du raisonnement que la majorité de la Cour a
suivi pour parvenir à ses conclusions.


                                        I

  2. Au point 1 du paragraphe 345 du dispositif de l’arrêt, la Cour

     « [d]it que la République de l’Ouganda, en se livrant à des actions
     militaires à l’encontre de la République démocratique du Congo ...,
     a violé le principe du non-recours à la force dans les relations inter-
     nationales et le principe de non-intervention ».
   3. Je conviens que, pour les raisons qui sont exposées dans l’arrêt, la
République de l’Ouganda (ci-après dénommée l’« Ouganda ») a violé le
principe du non-recours à la force dans les relations internationales et le
principe de non-intervention en se livrant à des activités militaires contre
la République démocratique du Congo (ci-après dénommée la « RDC »)
entre les 7-8 août 1998 et le 10 juillet 1999. Je ne souscris toutefois pas à
la conclusion selon laquelle cette violation s’est poursuivie à partir du
10 juillet 1999 jusqu’au 2 juin 2003, date du retrait des troupes ougan-
daises du territoire de la RDC, cette dernière ayant selon moi consenti
pendant cette période à la présence de ces troupes sur son territoire, sans
effet rétroactif mais conformément aux modalités prescrites dans l’accord
de cessez-le-feu de Lusaka du 10 juillet 1999, le plan de désengagement de
Kampala du 8 avril 2000, le plan de désengagement de Harare du 6 dé-
cembre 2000 et l’accord de Luanda du 6 septembre 2002, tel qu’amendé
par l’accord de Dar es-Salaam du 10 février 2003.
   4. L’arrêt relève que la notion de « consentement » n’apparaît pas dans
l’accord de cessez-le-feu de Lusaka (par. 95) et que celui-ci fait davantage
qu’enjoindre simplement aux parties de mettre fin aux hostilités, fixant un
cadre devant faciliter le retrait ordonné de toutes les forces étrangères en

                                                                               128

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                    293

vue de créer un environnement stable et sûr, mais ne permettant en
aucune façon de conclure que la présence militaire ougandaise aurait été
reconnue comme licite (par. 97). Il précise aussi :
       « L’accord prenait comme point de départ les réalités du terrain, et
    notamment le déploiement massif de soldats ougandais sur de vastes
    portions du territoire congolais et les nombreuses pertes en vies
    humaines au cours des mois précédents. Les arrangements conclus à
    Lusaka en vue de s’acheminer vers un retrait des forces étrangères et
    de parvenir à terme à une paix qui garantisse la sécurité pour tous
    entendaient prendre en compte ces réalités du terrain et l’instabilité
    de la situation au niveau politique et sur le plan de la sécurité. Pour
    les parties à l’accord de Lusaka, les dispositions de ce traité établis-
    saient donc un modus operandi. Elles indiquaient aux parties com-
    ment aller de l’avant. Elles ne visaient pas à donner une qualification
    juridique à la présence militaire ougandaise. En acceptant ce
    modus operandi, la RDC ne donnait pas son « consentement » à la
    présence de troupes ougandaises. Elle se contentait de reconnaître la
    nécessité d’un processus permettant de mettre fin à celle-ci de manière
    ordonnée. La RDC, tout en étant disposée à prendre comme point
    de départ la situation existant sur le terrain et à agir selon les moda-
    lités jugées par les parties comme étant vraisemblablement les mieux
    à même de garantir le retrait des troupes étrangères dans un envi-
    ronnement stable, ne reconnaissait pas pour autant, par l’accord de
    Lusaka, la licéité de cette situation sur le terrain, que ce fût avant la
    signature de l’accord de Lusaka ou durant la période nécessaire pour
    que ses dispositions fussent exécutées. » (Arrêt, par. 99.)
  5. L’arrêt ajoute, au paragraphe 101 :
       « Les revisions du calendrier auxquelles il a fallu procéder ne
    modifient en rien cette conclusion quant aux conséquences de l’accord
    de Lusaka sur la licéité de la présence de troupes ougandaises sur
    le territoire congolais. Le plan de désengagement de Kampala
    du 8 avril 2000 et le plan de désengagement de Harare du 6 dé-
    cembre 2000 fixèrent de nouveaux calendriers de retrait, le calendrier
    initial annexé à l’accord de Lusaka s’étant révélé irréaliste. S’il est vrai
    que le statut des troupes ougandaises restait le même, le retard pris
    par rapport à l’échéance du jour J + 180 fixée par l’accord de Lusaka
    ne modifiait pas pour autant le statut juridique de la présence de
    l’Ouganda, toutes les parties ayant accepté ces retards par rapport
    au calendrier de retrait. »
  6. En ce qui concerne l’accord de Luanda, l’arrêt précise qu’aucun de
ses éléments
    « ne vise en général à établir que la présence de forces ougandaises
    sur le territoire de la RDC était licite. L’accord de Luanda modifie
    plutôt le modus operandi du retrait des forces ougandaises dans un
    environnement stable et sûr. Il était désormais convenu — sans qu’il

                                                                            129

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                  294

    fût précisé si des forces ougandaises étaient ou non présentes dans la
    région à la date de la signature de l’accord, ni si une telle présence
    était ou non licite — que la présence de telles forces sur les monts
    Ruwenzori serait, si nécessaire, autorisée, une fois le retrait achevé
    ailleurs, et ce jusqu’à ce que fussent mis en place des mécanismes de
    sécurité appropriés. La Cour observe que les deux Parties reconnais-
    saient ainsi les impératifs de sécurité de l’Ouganda dans la région,
    sans se prononcer sur la licéité des actions militaires qu’il avait entre-
    prises dans cette région ou ailleurs. » (Par. 104.)
   7. Par conséquent, la majorité de la Cour analyse l’accord de cessez-
le-feu de Lusaka comme n’ayant pas modifié le statut juridique de la pré-
sence de l’Ouganda — celle-ci restant contraire au droit international —,
mais considère que l’Ouganda était tenu de respecter le calendrier
convenu, tel que revisé dans le plan de désengagement de Kampala du
8 avril 2000, le plan de désengagement de Harare du 6 décembre 2000 et
l’accord de Luanda du 6 septembre 2002.
   8. Cette interprétation de l’accord de cessez-le-feu de Lusaka, du plan
de désengagement de Kampala, du plan de désengagement de Harare et
de l’accord de Luanda crée pour l’Ouganda une situation juridique inex-
tricable. Si, d’un côté, il se conformait à ses obligations conventionnelles
et restait sur le territoire de la RDC jusqu’à l’expiration des délais conve-
nus, l’Ouganda violait le droit international car le statut juridique de sa
présence n’avait pas été modifié, la présence de ses forces armées en RDC
restant contraire au droit international. Si, d’un autre côté, il choisissait
de ne pas violer le droit international par sa présence militaire en RDC,
et qu’il retirait donc ses troupes du territoire congolais autrement qu’en
conformité des calendriers arrêtés à cette fin, l’Ouganda manquait à ses
obligations conventionnelles, violant ainsi là encore le droit international.

   9. C’est là pour moi un raisonnement suffisamment convaincant pour
ne pas accepter l’interprétation très singulière qui est faite dans l’arrêt de
l’accord de cessez-le-feu de Lusaka, du plan de désengagement de Kam-
pala, du plan de désengagement de Harare et de l’accord de Luanda. Qui
plus est, l’examen des termes de ces instruments conduit à une conclusion
différente.
   10. L’accord de cessez-le-feu de Lusaka a été signé le 10 juillet 1999
entre la République d’Angola, la République démocratique du Congo, la
République de Namibie, la République du Rwanda, la République de
l’Ouganda, la République du Zimbabwe, le Rassemblement congolais
pour la démocratie (RCD) et le Mouvement de libération du Congo
(MLC).
   11. A mon avis, la RDC a consenti, dans l’accord de cessez-le-feu de
Lusaka, à la présence sur son territoire non seulement de troupes ougan-
daises, mais aussi à celle de toutes les forces étrangères, comme l’attestent
les dispositions suivantes :
a) le paragraphe 12 de l’article III dispose que « [l]e retrait définitif de

                                                                          130

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                  295

   toutes les forces étrangères du territoire national de la République
   démocratique du Congo sera effectué conformément au calendrier
   figurant à l’annexe « B » du présent accord et au programme de retrait
   qui sera arrêté par l’Organisation des Nations Unies, l’OUA et la
   CMM » — c’est-à-dire la commission militaire mixte devant être créée
   comme stipulé au chapitre 7 de l’annexe « A » ;
b) le paragraphe 4.1 du chapitre 4 de l’annexe « A » dispose à nouveau
   que « [l]e retrait définitif de toutes les forces étrangères du territoire
   national de la République démocratique du Congo se fera conformé-
   ment à l’annexe « B » du présent accord » et le paragraphe 4.2 indique
   que « [l]a commission militaire mixte et les mécanismes de l’ONU et
   de l’OUA élaboreront un programme définitif et approprié de retrait
   ordonné de toutes les troupes étrangères de la République démocra-
   tique du Congo » ;
c) le paragraphe 8.1 du chapitre 8 prévoit que l’Organisation des Nations
   Unies, en collaboration avec l’OUA, devra constituer, faciliter et
   déployer une force en RDC dont le mandat consistera, entre autres, à
   programmer et superviser le retrait de toutes les forces étrangères
   (al. 8.2.1) ; et
d) le paragraphe 11.4 du chapitre 11 dispose :
       « Toutes les forces seront consignées aux positions déclarées
    et enregistrées et tout mouvement devra être autorisé par les méca-
    nismes de la commission militaire mixte, de l’OUA et de l’ONU.
    Toutes les forces resteront dans les positions déclarées et enregistrées :
    a) dans le cas des forces étrangères, jusqu’au moment du début du
         retrait conformément au calendrier de retrait de la commission
         militaire mixte/OUA et de l’ONU ;
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .»
e) le point 17 de l’annexe « B » prévoit, pour le retrait de toutes les forces
   étrangères, un délai de 180 jours à compter de la signature officielle
   du cessez-le-feu.
  12. Le plan de désengagement de Kampala (plan pour le désengage-
ment et le redéploiement des forces en République démocratique du
Congo (RDC) conformément à l’accord de Lusaka) a été arrêté le
8 avril 2000 par toutes les parties à l’accord de cessez-le-feu de Lusaka. Il
comprenait les dispositions suivantes :
      « Pendant le processus de désengagement et de redéploiement des
    forces, de façon à établir une cessation des hostilités, aucune partie
    ne menacera ni n’emploiera la force contre une autre partie et, sous
    aucun prétexte, aucune force armée de quelque partie que ce soit
    n’entrera ou ne demeurera à l’intérieur du territoire contrôlé par une
    autre partie sans l’autorisation de la MONUC/CMM. » (Art. 1,
    par. 2 a).)
      « Les parties obéiront à l’obligation de cessation des hostilités

                                                                          131

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                296

    conformément aux articles 1 et 3 de l’accord de cessez-le-feu de
    Lusaka. Chaque partie s’assurera que tout son personnel et les orga-
    nisations possédant une capacité militaire sous son contrôle ou à
    l’intérieur du territoire qu’elle contrôle, y compris les groupes civils
    (illégalement armés) et les groupes armés contrôlés ou payés par
    l’une ou l’autre partie, répondent aux termes de ce plan. » (Art. 1,
    par. 2 d).)
       « Tout en conservant le droit de légitime défense dans les positions
    défensives, les parties éviteront strictement d’effectuer toutes repré-
    sailles, contre-attaques ou n’importe quelles actions unilatérales en
    réaction aux violations des dispositions de ce plan par une autre par-
    tie. Les parties rendront compte de ces prétendues violations à la
    MONUC/CMM. » (Art. 2, par. 5.)
   13. Cette dernière disposition est remarquable, en ce qu’elle réserve le
droit de légitime défense non seulement des Etats signataires (la RDC, la
Namibie, le Rwanda, l’Ouganda, le Zimbabwe), mais aussi des mouve-
ments rebelles (le Rassemblement congolais pour la démocratie (RCD) et
le Mouvement de libération du Congo (MLC)). L’explication donnée par
la RDC dans sa lettre à la Cour du 6 mai 2005, à savoir que l’accord de
cessez-le-feu de Lusaka avait uniquement eu pour effet de « suspendre la
possibilité pour le Congo d’exercer son droit de légitime défense en
repoussant, par la force, les armées d’Etats occupants », n’est donc pas
acceptable ; et le droit de légitime défense est également expressément
admis au paragraphe 5 de l’article 2 du plan de désengagement de
Harare.
   14. En outre, le plan de désengagement de Kampala disposait que
l’obligation de désengagement assumée par les parties reposait sur l’hypo-
thèse du respect d’un cessez-le-feu qui permette un déploiement immédiat
de la MONUC phase 2 (art. 3, par. 7), qu’« [u]n cessez-le-feu total par
toutes les parties » figurait parmi les présuppositions à réaliser avant le
début du désengagement effectif (art. 3, par. 8 a)), et que la zone de
cessez-le-feu serait divisée en quatre zones, comme indiqué sur la carte
jointe de l’appendice 2 (art. 14).
   15. Quelque temps plus tard, le 6 décembre 2000, le plan de désen-
gagement de Harare a défini des sous-plans de désengagement et de
redéploiement précisant les obligations relatives à la zone A, où le
MLC, les UPDF et les FAC ainsi que leurs alliés avaient déclaré être
présents.
   16. Par conséquent, la RDC avait à mon avis consenti à la pré-
sence de troupes ougandaises en territoire congolais selon les moda-
lités prévues dans les plans de désengagement de Kampala et de
Harare.
   17. L’accord de Luanda est entré en vigueur à la date de sa signature,
le 6 septembre 2002, et était intitulé « Accord entre les Gouvernements de
la République démocratique du Congo et de la République de l’Ouganda
sur le retrait des forces ougandaises de la République démocratique du

                                                                        132

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                 297

Congo et sur la coopération et la normalisation des relations entre les
deux pays ».
   18. Aux termes du paragraphe 4 de l’article 1 de l’accord de Luanda,
les parties sont convenues que « les soldats ougandais [resteraient] sur les
pentes des montagnes du Ruwenzori jusqu’à ce que les parties mettent en
place un mécanisme de sécurité garantissant la sécurité de l’Ouganda, y
compris par l’entraînement et l’action de patrouilles mixtes sur la fron-
tière commune ».
   19. La RDC a donc expressément consenti, au paragraphe 4 de l’ar-
ticle 1 de l’accord de Luanda, à la présence de troupes ougandaises sur les
versants des monts Ruwenzori. A mon avis, la RDC a aussi consenti à
leur présence dans les lieux d’où elles devraient être retirées conformé-
ment au plan détaillé de l’annexe A visée à l’article 8 de l’accord de
Luanda, s’agissant en particulier de Beni et Gbadolite (J + 5), ainsi que
de Bunia (où le retrait des troupes devait commencer à J + 70 et se ter-
miner à J + 100). En outre, ce consentement s’exprime aussi dans l’amen-
dement signé à Dar es-Salaam le 10 février 2003 qui reporte le retrait de
Bunia au 20 mars 2003 (J + 38), ce délai ayant finalement été prorogé
jusqu’à fin mai 2003. En conséquence, la présence de troupes ougandaises
en territoire congolais comme prévu par l’accord de Luanda et son amen-
dement de Dar es-Salaam ne saurait être considérée comme une violation
du droit international conventionnel et coutumier.
   20. Pour les raisons exposées ci-avant, j’estime que la RDC a consenti
à la présence de troupes ougandaises sur son territoire du 10 juillet 1999
au 2 juin 2003, selon les conditions et modalités prescrites dans l’accord
de cessez-le-feu de Lusaka du 10 juillet 1999, le plan de désengagement de
Kampala du 8 avril 2000, le plan de désengagement de Harare du 6 dé-
cembre 2000 et l’accord de Luanda du 6 septembre 2002 tel qu’amendé
par l’accord de Dar es-Salaam du 10 février 2003. Par conséquent, la présence
militaire ougandaise en RDC durant cette période ne violait pas le prin-
cipe du non-recours à la force dans les relations internationales et le prin-
cipe de non-intervention.


                                     II

  21. Au paragraphe 130 de l’arrêt, la Cour relève
    « qu’aucun élément de preuve ne lui a été soumis sur lequel un tri-
    bunal pourrait s’appuyer pour établir qu’il existait un accord entre la
    RDC et le Soudan en vue de participer à une opération militaire
    contre l’Ouganda ou de soutenir pareille opération ; ou que quelque
    autre action du Soudan (dont la réalité demeure incertaine) aurait,
    de par sa nature, pu justifier la thèse de l’Ouganda selon laquelle il a
    agi en état de légitime défense ».
  22. J’aimerais à ce sujet me référer à la déclaration faite le 14 oc-
tobre 2005 par le procureur de la Cour pénale internationale au sujet des

                                                                         133

              ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                  298

mandats d’arrêt délivrés contre des responsables d’un groupe armé opé-
rant en Ouganda, déclaration qui est du domaine public et dont la Cour
peut vérifier le contenu. Le procureur y annonce que la Chambre préli-
minaire II de la Cour pénale internationale a levé les scellés dont faisaient
l’objet cinq mandats d’arrêt délivrés par elle dans le contexte ougandais
parce qu’elle estimait disposer de preuves suffisantes lui permettant de
penser que les personnes visées avaient commis des crimes contre l’huma-
nité et des crimes de guerre. Il rappelle que l’Armée de résistance du sei-
gneur (LRA) a commis pendant dix-neuf ans des actes de meurtre, d’enlè-
vement, de réduction en esclavage et de viol à l’encontre de la population
du nord de l’Ouganda, que plus de cinquante missions ont été effectuées
en Ouganda par de petits groupes de deux ou trois enquêteurs chargés
d’examiner la situation sur place, et qu’il a été établi, entre autres faits,
que Joseph Kony est le chef incontesté de la LRA et dirige la totalité des
opérations de la LRA à partir de ses bases au Soudan.


                                      III

  Au point 1 du paragraphe 345 du dispositif de l’arrêt, la Cour

     « [d]it que la République de l’Ouganda, ... en soutenant activement,
     sur les plans militaire, logistique, économique et financier, des forces
     irrégulières qui opéraient sur le territoire congolais, a violé le prin-
     cipe du non-recours à la force dans les relations internationales et le
     principe de non-intervention ».
   24. A cet égard, il convient de relever que l’accord de cessez-le-feu de
Lusaka soulignait l’importance de trouver une solution au conflit interne
au Congo par le dialogue intercongolais. Le Gouvernement de la Répu-
blique démocratique du Congo, le Rassemblement congolais pour la
démocratie (RCD), le Mouvement de libération du Congo (MLC), l’oppo-
sition politique, la société civile, le Rassemblement congolais pour la
démocratie/Mouvement de libération (RCD/ML), le Rassemblement
congolais pour la démocratie/national (RCD/N) et les Maï-Maï décidè-
rent ainsi, le 16 décembre 2002 à Pretoria, de mettre en place un gouver-
nement d’union nationale en vue d’aboutir à la réconciliation nationale.
Un calendrier fut défini mais ne fut pas respecté, la réconciliation poli-
tique se limitant à la formation d’un nouveau gouvernement national
comprenant des dirigeants des trois organisations rebelles armées et de la
société congolaise ; les forces militaires de ces trois groupes rebelles furent
entièrement intégrées dans l’armée nationale et il fut annoncé que des
élections démocratiques se tiendraient dans les deux ans.
   25. Si j’adhère aux principes de droit international énoncés dans la
résolution 2625 (XXV) de l’Assemblée générale (du 24 octobre 1970),
dont il est fait mention au paragraphe 162 de l’arrêt, je considère cepen-
dant qu’ils ne sont pas applicables à la présente affaire. Par suite du dia-

                                                                           134

              ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                   299

logue entre les parties, un nouveau gouvernement national a été formé le
1er juillet 2003 en RDC avec la participation des dirigeants des forces
rebelles intégrées dans l’armée congolaise ; cette réconciliation, à mon
avis, exonère l’Ouganda de toute responsabilité internationale pour avoir
soutenu par le passé le Rassemblement congolais pour la démocratie
(RCD) et le Mouvement de libération du Congo (MLC).
   26. Le Congo a connu une situation comparable il n’y a pas si long-
temps, lorsque l’Alliance des forces démocratiques pour la libération du
Congo (AFDL) a, en mai 1997, avec le soutien de l’Ouganda et du
Rwanda, renversé le chef d’Etat légitime de l’ex-Zaïre, le maré-
chal Mobutu Ssese Seko, prenant le contrôle du pays sous la direction de
Laurent-Désiré Kabila. Je me demande si l’Ouganda aurait été condamné
pour cette assistance dans le cas où la RDC aurait prié la Cour de se pro-
noncer en ce sens après l’accession officielle de Laurent-Désiré Kabila à
la présidence du pays.


                                      IV

  27. Au point 1 du paragraphe 345 du dispositif de l’arrêt, la Cour

     « [d]it que la République de l’Ouganda, ... en occupant l’Ituri ..., a
     violé le principe du non-recours à la force dans les relations interna-
     tionales et le principe de non-intervention ».
  28. La majorité de la Cour déclare que le droit international coutumier
se trouve reflété dans le règlement concernant les lois et coutumes de la
guerre sur terre annexé à la quatrième convention de La Haye du 18 oc-
tobre 1907 (ci-après dénommé « règlement de La Haye de 1907 »)
(arrêt, par. 172 et 217). Cette déclaration mérite d’être relevée, car les puis-
sances occupantes ne se sont pas toujours conformées aux dispositions du
règlement de La Haye de 1907.
  29. L’arrêt tient pour applicable l’article 42 du règlement de La Haye
de 1907, aux termes duquel :
        « Un territoire est considéré comme occupé lorsqu’il se trouve
     placé de fait sous l’autorité de l’armée ennemie.
        L’occupation ne s’étend qu’aux territoires où cette autorité est éta-
     blie et en mesure de s’exercer. »
   30. La Cour examine donc si en l’espèce les conditions prévues à l’ar-
ticle 42 sont réunies, soulignant qu’elle doit s’assurer que les forces armées
ougandaises présentes en RDC n’étaient pas seulement stationnées en tel
ou tel endroit, mais avaient également substitué leur propre autorité à
celle du Gouvernement congolais (arrêt, par. 173).
   31. A cet égard, le paragraphe 175 de l’arrêt dispose :
      « Il n’est pas contesté par les Parties que le général Kazini, com-
     mandant des forces ougandaises en RDC, a créé la nouvelle province

                                                                            135

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                 300

    de « Kibali-Ituri » en juin 1999, nommant Mme Adèle Lotsove gou-
    verneur de celle-ci. Diverses sources attestent ce fait, en particulier
    une lettre du général Kazini en date du 18 juin 1999, dans laquelle
    celui-ci nomme Mme Adèle Lotsove « gouverneur provisoire » et for-
    mule diverses suggestions concernant des questions d’administration
    de la nouvelle province. Le confirment également divers documents
    réunis par la commission Porter. La Cour relève par ailleurs que le
    sixième rapport du Secrétaire général sur la MONUC (S/2001/128
    du 12 février 2001) indique que, selon des observateurs militaires de
    la MONUC, les UPDF exerçaient un contrôle effectif à Bunia (capi-
    tale du district de l’Ituri). »
   32. De ces faits, qui ne sont pas contestés par l’Ouganda, la majorité
de la Cour conclut que le comportement du général Kazini « constitue
une preuve manifeste de ce que l’Ouganda avait établi et exerçait son
autorité en Ituri en tant que puissance occupante » (arrêt, par. 176).
   33. A mon avis, cette conclusion n’est pas acceptable. Il est vrai que le
général Kazini, commandant des forces ougandaises en RDC, a nommé
Mme Adèle Lotsove « gouverneur provisoire » de la province nouvelle-
ment créée de Kibali-Ituri en juin 1999, en lui faisant des suggestions
concernant l’administration de cette province. Toutefois, ce fait ne prouve
pas que le général Kazini ou le gouverneur ainsi nommé aient été à même
d’exercer, et aient véritablement exercé, une autorité effective sur l’en-
semble de la province de Kibali-Ituri. Il est également vrai que les UPDF
contrôlaient Bunia (le chef-lieu du district de l’Ituri), mais le contrôle de
Bunia n’impliquait pas un contrôle effectif de l’ensemble de la province
de Kibali-Ituri, tout comme le contrôle qu’exerce le gouvernement de la
RDC sur la capitale nationale (Kinshasa) ne signifie pas nécessairement
qu’il a le contrôle effectif de tout le territoire congolais.
   34. Dès lors, j’estime que les éléments exposés dans l’arrêt ne prouvent
pas que l’Ouganda ait effectivement établi et exercé son autorité sur
l’ensemble de la province de Kibali-Ituri, comme l’exige l’article 42 du
règlement de La Haye de 1907.
   35. On peut observer en outre que les éléments avancés par la RDC
pour démontrer que l’Ouganda avait le contrôle effectif de l’ensemble de
la province de Kibali-Ituri ne sont pas concluants, et ce pour les raisons
suivantes :
a) Dans la requête introductive d’instance déposée au Greffe par la RDC
   le 28 mai 2002 contre le Rwanda, qui est du domaine public, il est
   indiqué au paragraphe 5 de la section intitulée « Exposé des faits »,
   sous la rubrique « Agression armée » :
      « Depuis le 2 août 1995 à ce jour, les troupes rwandaises occupent
    une partie substantielle du territoire à l’est de la République démo-
    cratique du Congo : notamment dans les provinces du Nord-Kivu, du
    Sud-Kivu, du Katanga, du Kasaï oriental, du Kasaï occidental, du
    Maniema et la province Orientale. Elles y commettent toutes sortes

                                                                         136

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                301

   d’atrocités dans l’impunité totale. » (Activités armées sur le territoire
   du Congo (nouvelle requête : 2002), requête, I. Exposé des faits ;
   A. Agression armée, p. 7.)
  36. Ainsi, dans cette déclaration « contre intérêt », la RDC soutient
que le Rwanda a occupé la province Orientale d’août 1995 jusqu’à fin
mai 2002, date de sa nouvelle requête devant la Cour ; or la province
Orientale englobait les territoires qui allaient devenir la province de
Kibali-Ituri en 1999. La RDC considérait donc le Rwanda comme la
puissance occupante de ces territoires, dont ceux de Kibali-Ituri, et il
n’est indiqué nulle part dans sa requête que l’occupation rwandaise aurait
pris fin après la création de la province de Kibali-Ituri.
b) Le rapport spécial sur les événements d’Ituri (janvier 2002-décembre
   2003), établi par la mission de l’Organisation des Nations Unies
   en République démocratique du Congo (MONUC) et diffusé
   le 16 juillet 2004 (ci-après dénommé « rapport MONUC 2004 »),
   consacre un paragraphe spécial au rôle du Rwanda :
      « Le 6 janvier 2003, le RCD-Goma, mouvement rebelle congolais
   appuyé par le Rwanda, a annoncé une alliance avec l’UPC. Le
   Rwanda était toutefois impliqué dans la crise de l’Ituri depuis bien
   avant. Le chef d’état-major de l’armée rwandaise, James Kaba-
   rebe Kagunda, aurait été le principal partisan de la fourniture par le
   Rwanda d’un appui aux milices hema et était en contact avec le chef
   Kawa qui avait négocié les fournitures d’armes en juin 2002. Le
   Rwanda aurait parachuté des armes aux camps de l’UPC situés à
   Mandro, Tchomia, Bule, Bulukwa et Dhego et envoyé des experts
   militaires chargés d’entraîner les milices hema, y compris des enfants
   soldats. En outre, certains éléments de l’UPC (estimés au nombre de
   cent cinquante) ont reçu un entraînement au Rwanda de septembre à
   décembre 2002. Le 31 décembre 2002, Thomas Lubanga s’est rendu à
   Kigali pour la première fois. Kigali a également facilité le transport
   en Ituri d’éléments de la PRA, qui avaient été entraînés auparavant
   au Rwanda, et a utilisé certains Congolais qui parlaient kinyarwande
   pour organiser cet appui. Un ancien commandant de secteur de
   l’armée ougandaise en Ituri, le colonel Muzora, qui avait quitté
   l’armée ougandaise pour se joindre aux forces rwandaises, a été vu
   par plusieurs témoins dans les camps de l’UPC, principalement pour
   assurer l’orientation des nouveaux venus du Rwanda. Pratiquement
   tous les témoins interrogés par la MONUC pensent que des natio-
   naux rwandais occupaient des postes dans le commandement mili-
   taire de l’UPC. La MONUC a obtenu des témoignages selon lesquels
   des adultes et des enfants avaient été entraînés au Rwanda puis
   envoyés via Goma, en 2002 et 2003, se battre avec l’UPC dans l’Ituri.
   Il apparaît également que, quand Thomas Lubanga et d’autres offi-
   ciers supérieurs de l’UPC se sont enfuis de l’Ituri en mars 2003, ils ont
   été évacués par avion au Rwanda. Des armes et des munitions ont

                                                                        137

            ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                  302

   ensuite été fournies à l’UPC par avion, en provenance du Rwanda,
   avant que l’UPC ne reprenne Bunia en mai 2003. Les 11 et
   12 mai 2003, deux avions ont atterri à Dhego — non loin de Mong-
   bwalu — en provenance du Rwanda, chargés de grenades, de gre-
   nades à tubes (RPG), de pièces de mortier et de munitions. Le pre-
   mier de ces avions ramenait également Lubanga et Bosco de
   Kigali. » (Rapport spécial sur les événements d’Ituri (janvier
   2002-décembre 2003), établi par la mission de l’Organisation des
   Nations Unies en République démocratique du Congo (MONUC),
   16 juillet 2004, par. 29.)
  37. Le rapport MONUC 2004 décrit le rôle du gouvernement de Kin-
shasa en ces termes :
       « Jusqu’en 2002, le gouvernement de prétransition de Kinshasa
    n’est guère intervenu en Ituri. Sa première délégation est arrivée à
    Bunia en août 2002, à la suite d’une visite à Kampala. Lors d’une
    deuxième visite, le 29 août 2002, le ministre aux droits de l’homme,
    Ntumba Lwaba, a été enlevé par des membres de milices hema et a
    été relâché trois jours plus tard seulement, en échange de Lubanga et
    de plusieurs membres de l’UPC qui avaient été arrêtés à Kampala et
    transférés à Kinshasa. Au cours des premiers mois de 2002, le gou-
    vernement de Kinshasa s’est principalement employé à fournir une
    assistance militaire au RCD-ML à Beni. Il a envoyé des instructeurs
    et des armes mais aussi quelques éléments militaires, qui auraient
    représenté à peu près l’effectif de quatre bataillons, à l’appui de
    l’APC, qui envoyait, semble-t-il, des armes de Beni aux milices
    lendu. Selon des témoins oculaires et des victimes, les FAC et l’APC
    auraient également participé à quelques attaques lancées contre des
    villages hema. Il semblerait qu’au cours des trois derniers mois
    de 2002, des fournitures militaires aient également été envoyées
    directement aux milices lendu, notamment à Rethy, dans le territoire
    de Djugu. » (Rapport spécial sur les événements d’Ituri (janvier 2002-
    décembre 2003), établi par la mission de l’Organisation des
    Nations Unies en République démocratique du Congo (MONUC),
    16 juillet 2004, par. 30.)
  38. En ce qui concerne le gouvernement de transition de Kinshasa, le
rapport MONUC 2004 indique ce qui suit :
       « L’initiative politique prise par le gouvernement de transition de
    calmer les tensions en Ituri a été axée sur le déploiement de person-
    nel judiciaire et de police et l’envoi de délégations officielles. Il y a
    également eu un certain nombre de déclarations de presse. Mis à
    part une cargaison envoyée au début de 2004, l’aide humanitaire
    fournie par le gouvernement aux victimes de l’Ituri a été négligeable.
    Il faudrait un plus grand nombre d’actions concrètes et un engage-
    ment plus actif pour trouver une solution à la crise actuelle. Il était
    prévu que la première brigade de la nouvelle armée nationale soit

                                                                         138

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                 303

    déployée en Ituri avant juin 2004. Rien ne garantit cependant que
    ces soldats seront régulièrement payés et approvisionnés. » (Rapport
    spécial sur les événements d’Ituri (janvier 2002-décembre 2003), éta-
    bli par la mission de l’Organisation des Nations Unies en Répu-
    blique démocratique du Congo (MONUC), 16 juillet 2004, par. 31.)
   39. De plus, le rapport MONUC 2004 indique que d’autres groupes
rebelles opéraient dans la province de Kibali-Ituri entre 1998 et 2003.
L’annexe I cite les groupes suivants comme groupes armés et groupes
politiques impliqués dans le conflit de l’Ituri : a) groupes armés ituriens :
Union des patriotes congolais (UPC), Parti pour l’unité et la sauvegarde
de l’intégrité du Congo (PUSIC), Forces populaires pour la démocratie
au Congo (FPDC), Forces armées du peuple congolais (FAPC), Front
nationaliste intégrationniste (FNI), Front de résistance patriotique de
I’lturi (FRPI), Front pour l’intégration et la paix en Ituri (FIPI) ;
b) groupes politiques régionaux : Mouvement de libération du Congo
(MLC), Rassemblement congolais pour la démocratie (RCD), RCD-Kisan-
gani/Mouvement de libération (RCD-K/ML), RCD-National voir (RCD-N).
   40. Le rapport de la MONUC décrit également les activités des
troupes ougandaises dans la province de Kibali-Ituri, mais ne dit pas que
des forces ougandaises avaient le contrôle effectif de l’ensemble de son
territoire ou étaient en mesure d’y exercer une autorité de fait.
   41. Ainsi, le rapport MONUC 2004, dont la fiabilité n’est « pas contes-
tée » par la RDC, ne corrobore pas la conclusion selon laquelle l’Ouganda
exerçait de fait son autorité sur l’ensemble du territoire de la province de
Kibali-Ituri, ainsi que l’exige le règlement de La Haye de 1907 pour que
l’Ouganda soit considéré comme la puissance d’occupation de la pro-
vince. Au contraire, le rapport MONUC 2004 reconnaît que le Rwanda
ainsi que de nombreux groupes rebelles ont joué un rôle important dans
la tragédie qu’a connue la province de Kibali-Ituri.
c) Comme preuve de l’occupation par l’Ouganda de la province de
   Kibali-Ituri, la RDC cite également le paragraphe 3 de l’article 2
   de l’accord de Luanda de 2002, aux termes duquel les parties
   conviennent de : « [t]ravailler étroitement ensemble en vue d’accélé-
   rer le processus de pacification des territoires de la RDC actuel-
   lement sous contrôle ... [o]uganda[is] et la normalisation de la
   situation à la frontière commune ». Or, la phrase citée par la
   RDC indique que l’Ouganda contrôlait non pas l’ensemble de la
   province de Kibali-Ituri mais certains territoires congolais, et pour
   cette raison ne démontre pas que l’Ouganda était la puissance occu-
   pante dans la province de Kibali-Ituri.
   42. Les considérations qui précèdent démontrent, à mon avis, que
l’Ouganda n’était pas une puissance d’occupation de la province de
Kibali-Ituri dans son ensemble, mais de certaines de ses parties et à dif-
férentes dates, ce que reconnaît l’Ouganda lui-même. C’est donc à la
RDC qu’il incombe, dans la deuxième phase de la présente instance, de

                                                                         139

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                  304

démontrer, pour chacun des actes illicites constituant des violations des
droits de l’homme et du droit humanitaire, ainsi que pour chacun des
actes illicites de pillage et d’exploitation de ressources naturelles congo-
laises dont elle se plaint, qu’ils ont été commis par l’Ouganda ou dans
une zone alors occupée par l’Ouganda.
   43. Il convient de faire observer en outre que des groupes rebelles
étaient présents dans la province de Kibali-Ituri avant mai 1997, quand le
maréchal Mobutu Ssese Seko gouvernait l’ancien Zaïre ; ces groupes
étaient toujours présents après l’arrivée au pouvoir du président Laurent-
Désiré Kabila, et c’est la raison pour laquelle la RDC a expressément
consenti à la présence de troupes ougandaises sur son territoire. La Cour
elle-même reconnaît l’incapacité dans laquelle se trouvait la RDC de
contrôler les événements se déroulant le long de sa frontière (arrêt,
par. 135 et 301). Des groupes rebelles étaient également présents lors des
opérations militaires menées par l’Ouganda dans la région, et s’y trou-
vaient encore même après le retrait des troupes ougandaises du territoire
de la RDC le 2 juin 2003, malgré les efforts intenses déployés par le Gou-
vernement de la RDC, avec l’aide substantielle de la mission de l’Orga-
nisation des Nations Unies en République démocratique du Congo
(MONUC), forte de plus de quinze mille soldats, ainsi qu’il est de noto-
riété publique.


                                     V

  44. Comme il a été indiqué plus haut, la majorité de la Cour a conclu
que l’Ouganda était dans la province de Kibali-Ituri une puissance occu-
pante et que, pour cette raison, il
    « se trouvait dans l’obligation, énoncée à l’article 43 du règlement de
    La Haye de 1907, de prendre toutes les mesures qui dépendaient de
    lui en vue de rétablir et d’assurer, autant qu’il était possible, l’ordre
    public et la sécurité dans le territoire occupé en respectant, sauf
    empêchement absolu, les lois en vigueur en RDC. Cette obligation
    comprend le devoir de veiller au respect des règles applicables du
    droit international relatif aux droits de l’homme et du droit interna-
    tional humanitaire, de protéger les habitants du territoire occupé
    contre les actes de violence et de ne pas tolérer de tels actes de la part
    d’une quelconque tierce partie. » (Arrêt, par. 178.)
  45. L’article 43 du règlement de La Haye de 1907 est ainsi conçu :
       « L’autorité du pouvoir légal ayant passé de fait entre les mains de
    l’occupant, celui-ci prendra toutes les mesures qui dépendent de lui
    en vue de rétablir et d’assurer, autant qu’il est possible, l’ordre et la
    vie publics en respectant, sauf empêchement absolu, les lois en
    vigueur dans le pays. »
  46. Par conséquent, l’application de l’article 43 est subordonnée à la

                                                                          140

             ACTIVITÉS ARMÉES (OP. IND. PARRA-ARANGUREN)                  305

condition que « [l]’autorité du pouvoir légal a[i]t passé de fait entre les
mains de l’occupant ». Je ne vois pas bien comment la majorité de la Cour
est parvenue à la conclusion que cette condition était remplie, aucun
éclaircissement sur ce point n’étant fourni par l’arrêt.
   47. De plus, l’obligation imposée à la puissance occupante par l’ar-
ticle 43 n’est pas une obligation de résultat. Une puissance occupante ne
commet pas une violation de l’article 43 pour n’avoir pas effectivement
rétabli l’ordre et la vie publics dans le territoire occupé, l’obligation à
laquelle elle est tenue étant seulement de « prendr[e] toutes les mesures qui
dépendent d[’elle] en vue de rétablir et d’assurer, autant qu’il est possible,
l’ordre et la vie publics ». La question de savoir si la nature de cette obli-
gation a été dûment prise en compte dans l’arrêt reste ouverte.
   48. Par ailleurs, à propos de l’occupation de la province de Kibali-
Ituri par l’Ouganda, la majorité de la Cour prend rarement en compte les
caractéristiques géographiques de la province pour déterminer si
l’Ouganda a satisfait à son obligation de diligence en application de l’ar-
ticle 43 du règlement de la Haye de 1907 ; en revanche, ces caractéris-
tiques ont été prises en considération pour exonérer la RDC de sa respon-
sabilité pour n’avoir pas empêché les attaques transfrontalières des forces
rebelles antiougandaises, ainsi qu’il ressort de l’examen de la première
demande reconventionnelle de l’Ouganda.

                                  (Signé) Gonzalo PARRA-ARANGUREN.




                                                                          141

